Citation Nr: 0613984	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  03-21 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury to include a seizure disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran had active military service from September 1973 
to September 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee.  In the decision, the RO denied the 
issue of entitlement to service connection for residuals of a 
head injury to include a seizure disorder, as well as the 
petition to reopen the previously disallowed claim for 
service connection for an acquired psychiatric disorder.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held in Washington, DC (Central Office 
hearing) in March 2004.  A copy of the hearing transcript is 
in the record.

This matter was remanded in July 2004 for further 
development.  The case is now returned to the Board for 
further appellate review.  


FINDINGS OF FACT

1.  Residuals of a head injury is not shown to be related to 
service or an incident of service origin.

2.  In a September 1999 rating decision, the RO, in pertinent 
part, denied reopening the veteran's claim for service 
connection for a psychiatric disorder, with notice sent the 
same month.  The veteran did not appeal this decision.

3.  New evidence received since the September 1999 RO 
decision does not relate to an unestablished fact necessary 
to substantiate the claim.


CONCLUSIONS OF LAW

1.  A disability as the result of a head injury was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303 (2005).

2.  The September 1999 decision, denying the reopening of a 
claim for service connection for a psychiatric disorder, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2005).

3.  New and material evidence has not been received since the 
September 1999 decision, and the claim for service connection 
for a psychiatric disorder is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim on appeal was 
received in September 2002.  A duty to assist letter 
addressing the service connection issue and new and material 
issue was issued in October 2002, prior to the March 2003 
rating decision that denied both issues.  This letter 
provided initial notice of the provisions of the duty to 
assist as pertaining to entitlement to service connection, as 
well as new and material evidence, which included notice of 
the requirements to prevail on these types of claims, of his 
and VA's respective duties, and he was asked to provide 
information in his possession relevant to the claims.  An 
additional duty to assist letter was provided by the appeals 
management center in July 2004, which addressed both issues.  
The duty to assist letters, the statement of the case and the 
supplemental statement of the case issued in September 2005 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  
These documents also provided the veteran with the correct 
law addressing the issue of new and material evidence as well 
as explaining in detail what evidence the veteran must submit 
to reopen his claim.  Thus the representative's contentions 
in the April 2006 brief that the VA failed to properly 
address the issue of new and material evidence are not 
supported by the record.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  
The Board remanded this issue in July 2004 to obtain Social 
Security records, which have been obtained and are associated 
with the claims file.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record 
does not reflect that either claimed disorder began in 
service and in light of this, scheduling a VA examination 
would serve no purpose.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 
01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. App. Mar. 3, 
2006), which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish the degree of 
disability and earlier effective dates for this matter.  
However, since service connection is being denied for both 
claimed issues, failure to provide such notice constitutes 
harmless error.  

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
addition, certain chronic diseases, including sensorineural 
hearing loss, may be presumed to have been incurred during 
service if they first become manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b) (2005).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

Available service medical records contain no reference to a 
head injury.  The veteran's September 1973 entrance 
examination revealed normal findings of the head, with no 
history of head injury given.  A September 1973 separation 
examination revealed him to be physically qualified for 
separation.  His August 1977 National Guard enlistment 
examination shows that he denied having a head injury or any 
possible residuals such as loss of consciousness, dizziness 
or fainting spells, etc. and again his head examination was 
normal.  Service personnel records obtained in December 2001 
likewise contain no evidence suggesting that the veteran 
injured his head in service.  

The records contain no reference to a possible in service 
head injury until the veteran raised his claim for the same 
in September 2002.  The records showing treatment for 
complaints of seizures do not relate such seizures to a head 
injury in service or to any incident in service.  VA records 
from 1991 documenting treatment for syncopal episodes are 
noted to not include residuals of head injury as a possible 
cause.  Service connection for a seizure disorder (syncopal 
episodes) apart from a head injury is noted to have 
previously denied by the RO in April 2002.

Subsequent VA, private and Social Security records did not 
suggest that the veteran is suffering from any residuals of a 
head injury said to have taken place in service until after 
he filed his claim in September 2002.  To the contrary, an 
October 2000 VA psychiatric record reflects that the veteran 
gave a history of having fallen and injured his head on 
concrete a few weeks earlier, with a resulting loss of 
consciousness and complaints of headaches ever since.  This 
record suggests that any residuals of a head injury that may 
be present likely resulted from this post-service injury.  

Records such as an April 2003 private medical record, A VA 
record from August 2004 and the December 2004 to January 2005 
VA psychiatric consultation related a history of the veteran 
having sustained a head injury in the service only after the 
veteran filed his claim and the history appears to have been 
obtained from the veteran and not based on any review of 
pertinent medical records.  The veteran has been observed to 
be a poor historian as noted in a November 2000 letter from a 
social worker.  He gave conflicting information in the 
December 2004 to January 2005 VA psychiatric consultation, 
when he alleged that his seizures began in service in 1975 
after he was struck in the head by a rod, and later in this 
same report, stated that he had his first seizure in his 
early teens.  

VA records from August to September 2004 reflect the veteran 
was examined to determine the etiology of his claimed "post 
concussive syndrome" with seizures said to have begun after 
he allegedly injured his head again in the 1980's, and a 
computed tomography (CT) scan from 2000 said to have shown a 
fracture of the right maxillary sinus.  The conclusion drawn 
was a seizure disorder with possible pseudoseizures.  There 
was no opinion linking this disorder to any claimed injury in 
service.  

Lay statements submitted by the veteran's family members are 
not probative to prove that the veteran sustained a head 
injury in service, as there is no evidence that they observed 
him being injured in service and they are not shown to have 
medical expertise to form an opinion as to the etiology of 
his current medical condition.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Although the veteran testified in his March 2004 hearing that 
he injured his head when he struck his head against a pole 
and shortly thereafter began having seizures, he is likewise 
not shown to be competent to state that his claimed current 
seizure disorder is related to this incident.  His testimony 
includes an admission that he never sought treatment 
following this accident.  

In sum, the volumes of medical evidence fail to establish 
that the veteran is currently suffering from residuals of a 
head injury to include a seizure disorder related to service.  
Therefore, the Board finds that the preponderance of the 
evidence is against the claim, and there is no doubt to be 
resolved.  Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

New and Material Evidence

In a September 1999 decision, the RO determined that new and 
material evidence had not been received to reopen a 
previously denied claim for service connection for a 
psychiatric disorder.  

Prior unappealed decisions of the Board and the RO are final.  
38 U.S.C.A. §§ 7104, 7105(c)  (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.160(d), 20.302(a), 20.1104 (2005).  If, 
however, new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. 
§ 5108 (West 2002).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a) (2005).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.   

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). 

The RO in its decision of September 1999 determined that new 
and material evidence had not been submitted to reopen a 
previously denied claim for service connection for a 
psychiatric disorder.  In doing so, the RO considered prior 
final decisions including the April 1991 rating decision, 
which denied entitlement to service connection for a nervous 
condition on the basis that there was no evidence of such 
condition diagnosed in service, and a January 1996 Board 
decision, which denied reopening the claim on the basis that 
no new and material evidence had been received.    

At the time of the September 1999 RO decision, the record 
included service medical records, which revealed no evidence 
of psychiatric complaints or abnormal findings in the 
September 1973 entrance examination.  A September 1973 
separation examination revealed him to be physically 
qualified for separation.  The August 1977 National Guard 
entrance examination likewise revealed no complaints of 
findings of a psychiatric nature.  There was also no evidence 
of any psychiatric problems shown within one year of the 
veteran's discharge from service.

Also before the RO in September 1999 were records showing 
treatment for alcohol dependence in December 1991, in which 
the veteran gave a history of having received psychiatric 
treatment in service for questionable antisocial behavior.  
Again, this was not shown in the service medical records.  
Additional VA medical records showed treatment for 
psychiatric complaints such as depression and continued 
alcohol problems between 1991 and 1993, with none of these 
records relating a psychiatric disorder back to service, or 
within one year of his discharge in 1976.  

The RO in September 1999 also considered the testimony from 
the veteran in an October 1992 hearing where he alleged that 
he first saw a psychiatrist in the service, but indicated 
that he was diagnosed with hypertension.  He indicated that 
after service, he began receiving psychiatric treatment since 
1991.  

In December 1992 the service department advised the VA that 
no additional service medical records were available.  

The RO in September 1999 also considered the report of a 
January 1994 VA examination which diagnosed dysthymia, 
history of major depressive episode and psychoactive 
substance dependence (alcohol), as well as history of 
antisocial personality disorder.  This examination did not 
relate any history of psychiatric problems in service.  

Among the evidence received after the RO's September 1999 
denial are VA records, private records and Social Security 
records showing treatment for persistent psychiatric 
complaints between 2000 and 2005.  These include VA records 
from September 2000, where the veteran described having had a 
breakdown in service and also stated that a lot of bad things 
happened to him in the service that he learned to repress.  
In an October 2000 record he gave a history of being 
diagnosed with bipolar disorder in service, but denied having 
any treatment with medications.  He also gave a history of 
being sexually abused by a family member as a child in 
February 2001 records and again related a history of 
childhood sexual abuse in records from August 1992.  Such 
evidence, while new, is not material in this case as it fails 
to raise a reasonable possibility of substantiating the 
claim.  Although the veteran gives a history of treatment for 
a bipolar disorder in the service in these medical records, 
this lay history is not transformed into competent evidence 
merely because the transcriber happens to be a medical 
professional.  See LaShore v. Brown, 8 Vet App 406 (1995).

Service personnel records obtained in December 2001 are 
silent for any indication of psychiatric problems.  This 
evidence is not material as it too fails to raise a 
reasonable possibility of substantiating the claim.

The veteran testified at his March 2004 hearing that he 
received psychiatric treatment in service.  He indicated that 
he did not seek psychiatric treatment after service in 1977.  
This testimony failed to include evidence that would raise a 
reasonable possibility of substantiating the claim, as his 
allegations of inservice 

treatment for psychiatric problems are not shown in the 
available service medical records.  

In a VA psychiatric consultation record dated in December 
2004 and January 2005, the veteran related that he 
experienced physical and emotional abuse in the service, but 
did not elaborate as to the nature of this abuse.  He did not 
respond to a question about having experienced sexual abuse.  
The examiner opined that the veteran appeared to be 
experiencing ongoing distress related to this abuse he 
experienced in the service as well as due to the 
incarceration of his son.  The Axis I diagnoses in this 
report included cognitive disorder not otherwise specified, 
undifferentiated somatoform disorder and major depressive 
disorder, recurrent in partial remission.  Although this 
record is new as it was not previously considered, it is not 
material as it does not raise a reasonable possibility of 
substantiating the claim.  

While this record includes a history given by the veteran of 
having suffered abuse in the service and relates the 
veteran's current distress to such abuse, this was based only 
from the veteran's unsubstantiated history of inservice 
abuse.  This lay history is not transformed into competent 
evidence merely because the transcriber happens to be a 
medical professional.  See LaShore, supra.  This evidence, 
even if new, cannot serve as a predicate to reopen a 
previously disallowed claim.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1993).  

Accordingly, the Board finds that new and material evidence 
has not been received with regard to the veteran's claim for 
service connection for a psychiatric disorder.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).




ORDER

Service connection is denied for residuals of a head injury, 
to include a seizure disorder.

As new and material evidence has not been submitted to reopen 
the claim for service connection for a psychiatric disorder, 
the appeal is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


